POLLOCK, J.
Catherine Shaffer brought an action in the Mahoning Common Pleas against the Strouss-Hirshberg Co. to recover damages for an injury she claimed to have sustained by reason of the company’s negligence. It seems that Shaffer started to enter one of the compartments of a revolving door in the store of the company and that some person unknown to her gave the door a violent push so that she was caught in between the sides of the door and the partition, her injury being the result.
It was further alleged that the door was a dangerous contrivance, and that its operation was dangerous because of the great number of people constantly using it to enter and leave the store, and as a result the door was made to revolve rapidly so that persons entering are liable to be struck by a partition and thrown against the wall. Judgment was directed in favor of the Company on its motion and error was prosecuted by Shaffer to the Court of Appeals which held:
1. The petition did not state any specific defect in the door that caused it to be dangerous, but it is claimed that the allegation that the door is a dangerous contrivance, is sufficient to permit Shaffer to introduce evidence.
2. The fact that many people enter said door, and that it is caused to revolve rapidly does not sustain the allegation that it is dangerous and becomes a dangerous contrivance.
3. There was no allegation in Shaffer’s petition of a particular defect in the door upon which a recovery could be based. Not one of the facts alleged establish the door as a dangerous instrument and the lower court committed no error in directing a verdict in the company’s favor. Judgment affirmed.